Citation Nr: 0314122	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  02-05 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total disability evaluation due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel





INTRODUCTION

The veteran served on active duty from December 1941 to 
August 1945.  He was a prisoner of war (POW) of the Japanese 
from May 6 to September 18, 1942.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied 
entitlement to a TDIU.  In this regard, the Board notes that 
the veteran is service-connected for ischemic heart disease, 
evaluated as 60 percent disabling.  


REMAND

The Board observes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) codified, in pertinent pat, at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2002).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
compliance is required with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

During the course of the Board's review of this appeal, the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2)(ii)(2002), which permitted 
the Board "to provide the [VCAA duty to notify] notice 
required by 38 U.S.C. [§] 5103(a)" and "not less than 30 
days to respond to the notice."  The Federal Court found 
that section 19.9(a)(2)(ii) was contrary to 
38 U.S.C. § 5103(b) (West 2002), which provides the claimant 
one year to submit evidence.  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

In view of the recent Federal Circuit decision, the Board is 
unable to cure the procedural defect described above, and 
must remand this case to the RO for  compliance with the 
applicable requirements of the VCAA.

The Board also notes that medical evidence currently of 
record includes a May 2000 VA cardiac examination report 
providing a diagnosis of arteriosclerotic heart disease, 
negative inspiratory force (NIF), regular rhythm, no murmur, 
Class I-B, METS 5, ejection fraction (EF) 68 percent.  In 
addition, the record includes the report of a May 2000 VA 
Social Work Survey - POW Protocol indicating that the veteran 
did not work, had deteriorated health, and was confined at 
home and inactive in his community.  However, neither report 
addresses the determinative issue in this case of whether the 
veteran's service-connected heart disability by itself 
precludes substantially gainful employment, without regard to 
his age.

Accordingly, this case is REMANDED for the following action: 

1.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected ischemic heart 
disease since November 1999.  Thereafter, 
in light of the response received and 
after obtaining any necessary 
authorization, the RO should take 
appropriate action to obtain copies of 
any clinical records indicated, which 
have not been previously secured.

2.  The RO must assure compliance with 
the applicable  requirements of the VCAA.  
In particular, the RO must ensure that 
the notification requirements and 
development procedures in sections 3 and 
4 of the Act, codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied, to 
include which portion of the information 
and evidence necessary to substantiate 
the veteran's claims is to be provided by 
which party and the one year time limit 
to submit such information and evidence.  
38 U.S.C. § 5103 (a)(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).

3.  The RO should schedule the veteran 
for an examination by the appropriate 
specialist to determine the nature and 
severity of the veteran's service-
connected ischemic heart disease.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested studies.  A complete industrial 
history should be obtained.  All 
indicated tests should be performed.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
ischemic heart disease by itself 
precludes substantially gainful (i.e., 
more than marginal) employment without 
respect to his age.  Any opinion 
expressed must be accompanied by a 
rational.  If the examiner finds it 
impossible to provide the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

4.  The RO should readjudicate the issue 
on appeal.  If the benefit sought remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

